The judgment of this court reversing the judgment of the superior court affirming the award of the Industrial Board allowing compensation on the basis of a six-day week (Ocean Accident  Guarantee Corporation v.  Carter, 62 Ga. App. 188, 8 S.E.2d 538), was reversed by the Supreme Court on certiorari (190 Ga. 857,  11 S.E.2d 16). The judgment of the Supreme Court is now made the judgment of this court, and the judgment of this court heretofore rendered is hereby vacated. Under the decision of the Supreme Court the judge of the superior court did not err in affirming the award of the Industrial Board.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                         DECIDED DECEMBER 5, 1940.